             Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 1 of 30 PageID #:1053



                                 IN TTIE I'IYITED STATES DISTRICT COURT
                                FOR TIIE NORTIIERN DISTRICT OF ILLINOIS
                                                       EASTERNDIVISION

JANAYE. GARRICK,

             Plaintif,
                                                                        Case   No. l8-cv-00573
             v.
                                                                        Judge John Lee
MOODYBIBLE INSTITUTE,                                                   Magistrate Judge Young Kim

             Defendant.



                              PLAINTIFF'S SEJQND- AMENDED                          COMPLAINT                              I




              fhe_PJaintiff, lanay E. Ganick, brings this Complaint against defendan[Moody Bible

 Institutefol (!)Ig!!ile=.r!9l.\..e.                  !!                                         sed on gender (female)

 iu                 of Ti tle YI    I,.:12,   US.q_q                                     mtnatlon
      ^yiolatiqu



                                                                               iolation of Tifle VII of the Civil Ri




                                                           TIIE PARTIES

l.           Defendant Moody Bible Institute               ("MBI" or "Moody")       is a post-secondary religious

educational institution that offers both undergraduate and graduate courses of study. It is a not-

for-profit corporation incorporated in the state of lllinois.



3.           MBI   has accepted federal financial aid funds pursuant to               Title IV of the Higher Education

Act since at least 2012.



'f-lqlrlff   -ql-slc-ht.o.!t es9!ig'99.r.:.Eicg-   s.Leg-,.14g-I!!$ .-ea!qplqht34j$|@-9aa-_eQ.qgp.la!l!!84.e )Iqgl!!-er
were _d_irniqrqd wjth preiqdice. f!rcrpfore,Oqse c[a11q! 3re npt]n.-ttrrs S_ecatd Anrelded   Epqplaitf   .




                                                                            /sILED
                                                                                         No\/     - s zotg

                                                                                 *#,H:'?'SSBlu*'
              Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 2 of 30 PageID #:1054



    4.        As of the date of this filing, MBI has not submined a request to the Office of Civil Righs

    of the U.S. Department of Education for a religious exemption to the rcquirenrents of Title IX.

    5.        PlaintiffJanay E. Ganick llMs-G*ani-ck) was employed by MBI at its Chicago campus

    as an   Instructor of Communications from December | ,2014 until December 3l,20l7                  .


                                             PROCEDURAL BACKGROUND

              The Plaintifftimely filed a Charge of Discrimination with the U.S. Equal Employment                   Formatt.d: Font color Auto


Opporrunity Commission (EEOC) on January 5,2018. See Exhibit {(EEOC Charge).

    7.        The PlaintifFs case was timely filed with the Federal Court on January 25,2O18.                       D.l.tcd:     C



    8.        On September 24,2018, the EEOC issued Ms. Garrick her Notice of Rights letter, which

states that the      Plaintiffmust file a lawsuit "MTHIN 90 days of ... receipt of t}ris notice."


    9.        On September 27,20l8,Plaintiffls counsel withdrew due to the PlaintifPs inability to

continue paying out-of-pocket for her legal fees.

10.           After 45 days of trying to secure new counsel, contacting almost          2(X)   law firms,

organizations, and law professors, the Plaintiff was unable to do so.

I   l.        On October 16,2018, during Ms. Garrick's 45-day period in which Plaintiffwas seeking

new counsel, the Defendant ('Moody") moved to dismiss, and the court ordered it to re-brief. The

Defendant refused because it thought the Plaintiff was amending.

12.           On November 14,2018, the Plaintiff was forced to proceed representing herself.

13.           Plaintiff has exhausted her remedies with the EEOC. Hol,BV-e1 prioq !o !s;!ring Ms.

    Ganteki righ! !o suc-bger-lh+EQC-i0yejllCalor aslgned te hpr                   c'ase eamnunr,c-aled!a Ieq,,le


    Fra,ukliu,   Ml   Ganicklq      _cp,unrel   a! th- !!me,lba[h_s EEQC would like to !ake- this further, but
                                                                                                                    D.l.t.d:

    thzrt   it was not the rig.ht   tim-e.


                                             JURISDICTION AND VENUE
                                                                                                                    Fomat      d: Font color Auto
           Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 3 of 30 PageID #:1055



14.   fhis Court   has federal question   jurisdiction over ttre PJaintiff's federal claims pursuant to 28

       u.s.c. $ 1331.

15.phis Court has supplemental jurisdiction over the P]aintiffls state law claims pursuant to 28

      U.S.C. $ 1367(a).

l6.tenue     is proper in this District pursuant to 28 U.S.C. $       l39l(b)   because the   Qfendanlresideu

      in this District and a substantial part of the events or omissions giving rise to the claims

      occurred in this District.

t7.fhe Northern District of Illinois      has peryonal   jurisdiction over the defendanlbecauseit;esidel

      in and/or and maintain offices in this District and/or do business in lllinois.

                          FACTS SUPPORTING THE PLAINTIFF'S CLAIMS

18.   Ms. Garrick is an ordained minister. She has                    Degree in Cross-Cultural Studies antlp
                                                         "ilurr".',
      Bachelor's Degree in Creative Writing and Speech Communications, andpew h-ttldi3lernrrnal

      deglee in hgr   f-ield *a$aster of Eile-{rt.lDegree in Creativepritia&conple&d gr lO [!. Ms.

      Garrick has worked in the field of communications for llyears.

19.Ms.GanickwashiredbyMBlonDecember l,20l4asanlnstructorof Communicationsin

      MBI's Communications Program, which is one of rwo programs in its Music and Media Arts

      Division.

]Q.   Ms. Garrick informed MBI during the interview process that she was an "egaliarian Christian"

      and believed in gender equality in the ministry. MBI hired her with full knowledge of her

      beliefs and renewed her contract twice with this knowledge.

!l.Jr,Is. Garrick's direct supervisor was Brian Kammerzelt, the Communications Program Head.

      Terry Strandt, Chair of the Music and Media Arts Division, was responsible for her

      performance reviews. Ms. Garrick also reponed to Larry Davidhizar, Vice President and
              Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 4 of 30 PageID #:1056



      Associate Provost of Faculty. Other MBI administrators at the time included James Spencer,

      Vice President and Dean; Junias Venugopal, hovost; Debbie Zelinski, Vice President of

      Human Resources; Clive Craigen, Faculty Advocate 1dg1i4g the gricy4nqe hea{ng} Tim

      Arens, Dean of Student Life; and Bryan O'Neal, Dean of the Undergraduate Faculty.                     Formated: Font colon Auto


                                      Campus-Wide Hostility Towud lYomen

22.   Ms. Garrick quickly learned that MBI both tolerated and cultivated an environment that was

      hostile to female faculty and students.

23.   For example, in October 2014, shortly before her campus interview, Ms. Garrick was told by

      LaqfDayidhizar 1"ffi. Davidhizar"lto remove the reference to being           an ordained minister

      from her resume. Later, it became clear that MBI believed that t}re office of pastor is reserved

      exclusively for male candidates^and did not want her to represent herself as an ordained

      minister.

24.   Ms. Garrick was disadvanraged by this demand. When she was hired, she was not told by

      administration that ordained ministers could claim a tax deduction for their housing costs.

      After   a male professor   informed her of this, Ms. Garrick took steps to file her ordination

      license with MBI in order to claim the deduction, but she lost the opportunity to take the

      deduction for a full year.

15.   A! the I\4B[]5 qqw employee oriertalion 0n Deqeobe( 19, 20 !4-Jean Jacobrqu MBL Benefits

      AdminiSlratqr:, rrlt'a_rnlCd   tlp   new gmplqyees thqt 60 pprcelt of MOodJ! on camp. Us d-ormiraly

      spacc wa$ allgc4le<lt'or m4les.

16.female in$tructors were confined to certain programs,like the one in which Ms. Garrick was

      hired, while the more prestigiousg'ograms wene staffed exclusively by men.
         Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 5 of 30 PageID #:1057



27.In late 2015. Ms. Garrick was asked to assist in forming    a   committee to address women's

   concerns on campus. which she did. The group. called Respect for Women Personally and                              Fontl2 pt Font color: Aub


   Ministerially. was viewed with suspicion and hostility from the beqinning. Ms. Garrick was

   explicitly told by Provost Junias Venugopal ("Mr. Venugopal"Lthat any qhangps r,gsgltin&

   from the commiuee's work should be "small and incremental." The group began aftetlo=ql                 Formatod: Fontl2 pt, Fmt colon Aub


   communications faculty. includingMs. Garrick. complained of gender discrimination on
                                                                                                          Formabd: Fontl2 pt, Fontcdor: Aub

   Moody's campus. Ms. Garrick and another faculty member. Rosalie de Rosset ("Ms. de

   Rosset"). took the lead in organizing and calling the group together for its frst. and only.

   meeting on February 17.2016. The group was comprised of both male and female faculty from

   at least three different majors. At their first meeting. the following issues. inrer a/ra. were

   discussed: the lack of female speakers at President's chapel and student chapel. some

   professors in the all-male programs being known to be "overtly discouraging" to females:

   administration citing "donors" as the reason for the lack offemale leadership and participation:

   and the cancellation of a radio program that had gender inclusive messaging. When the topic       of

   Ms. Garrick's involvement in a sodent's Title IX gender discrimination complaint was

   discussed. the meeting ended abruptly and would never reconvene during Ms. Garrick's

   emolovment.

l8-The faculty workroom that Ms. Ganick used was otherrvise all-male, ard her male colleagues             Drlrtrd :   tn Lte 2015, M$. Garric* wm
                                                                                                                 asist in frming a ctrmmirec o
                                                                                                          asked to
                                                                                                          addrss worrsr's cqrccms on campus, which
   tneated her   with antagonism. For example, they ignored her when slrc spoke to tlem, left tbe         shc did. The gmup, cdled Respcct f<r rilomen
                                                                                                          Penonally ard Ministcrially, wu viewcd with
                                                                                                          susfci<n ard hostility fiom thc bcginning.
   room abruptly when she ente,rcd, and openly ridiculed her. When Ms. Garrick tied to suggest            Ms. Carrick was cxplicitly told by the
                                                                                                          administrrrim that any changcs rtsuhing from
                                                                                                          the committee's wor* should be 'small md
   solutions to the problem, she was told by MBI adminisration to simply avoid the worknoom
                                                                                                          lncrcmentel."

   ad   to get her own printer so that she could wort in her office.                                      Formrilod: Font colon Arto

?9.      During the relevant time period. Ms. Garrick and similarly-situated female employees
        Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 6 of 30 PageID #:1058



also were treated differently than coworkers of a different gender. For example. female&lully-

were suhierte-d to the followin p act* inter nlin

     (a) denied the oppornrnity to speak at President's Chapel. and

     (b)   excluded from teaching in certain undergraduate programs. while male faculty were

           pgrllrltedlo da,sa-

 3O.       Ms. Garick was denied the opportunity to speak at*chapel alth..o,}&h=qhC=tryiqtJequesJe{

     !olo-                                                                                                   Fomr.tad: Font colon Arto
ts

31.        Some other   sFcific examples of the discrimination and harassment against Ms. Garrick

and similarly-situated female employees include the following acts. inrer ofta-.         .


     (a) two of the three outspoken female faculty members who served on Ms. Garrick's

           Grievance Committee. and who actively questioned Moody administration's actions

           concerning Ms. Garrick. were terminated very shortly after Ms. Garrick's termination.

           while the two male professors on the Grievance Committee were retained:

     (b) Ms. Garick was subject to peer reviews while similarly-situated male professors in the

           Communications Program were not:

     (c) Ms. Garrick was disciplined for her "inflammatory rhetoric" at a faculry meeting. and

           told she needed "to learn how to speak around here" while a male professor (who wrote

           and presented their.lbrat propsal) was not disciplined: and

     (d) Ms. Garrick was not informed by Moody that she could receive a tax exemption for being

           an ordained minister   while her male counterBarts were informed of this benefit by Moody

           and allowed to use this emplolment/job qualification to claim a tax exemption.

12-        During the relevant time period. Ms. Garrick was denied a reduced teaching load at

Moody while she completed         a   terminal degree in her field. while similarly-situated male facult-v
       Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 7 of 30 PageID #:1059



in terminal degree programs did receive reduced teaching loads.

33._   Duringthe relevant time period. Ms. Garrick was required to develop and create

complete. from scratch. five new undergraduate courses beyond the scoge of her Instructor

position requirements while recently hired male lnstructors received no similar assignments._

34.    In the presence of Ms. Garrick and the entire Communications Program faculty. Moody's

Title IX coordinator stated at a meeting that she would have been able to accomplish certain

tasks had she not been occupied   with    a   Title [X complaint.

35.    The Defendant has created a hostile workplace by discriminating against females

repeatedly. including the following acts. rnrer a[a.     .   .


   (a) being ignored. avoided, and rejected by male professors in the common workroom              an{
   hallways by stopping talkin9going silent when Ms. Garrick entered the workroom. putting

   heads down and avoiding eye contact with Ms. Garrick.            quickly leavingiclearing the

   workroom when Ms. Garrick entered. and/or ignoring Ms. Garrick when Ms. Garrick spoke

   directly to them:

   (b)being told by    a male professor   how women in Moody's hiring process frequently need to

   be "walked through" required employment documents:

   (c) disparaging comments glQqt_Ms. Garrick's dress while she stood at the photocopier

   ("What are you wearing?" remarked one male theology professor. "I thought you were              a

   studentl;

   (d) disparaging remarks about Ms. Garrick's undergraduate and
                                                                 Bost-graduate€9u.CE4qlr4                ,,   -


   institutions for being too liberal and inclusive. After inquiring about Ms. Garrick's                          :   Fdlt color: AJto


   educational background. a male professor remarked "they believe anything and everything

   there." and upon hiring. adminisrator Larry Davidhizar (."Mr. Davidhizar"). Moody's
          Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 8 of 30 PageID #:1060




   harassment and gender-based violence (sexual assault. rapei that went unaddressed or ignored

   by Moody administration contributing to an unsafe campus environment for female students

   and faculty to speak uB and to report. For example- one female student who alleged physical

   assault by her oartner. a male MBI srudent. was instructed to remain silent and tollgt fiJg a-

   Title IX comolaint.
 --
37.       The environment of pervasive gender discrimination at Moody contributed to a hostile

work environment and created a male-dominated workplace culture in which the retaliatory firing

of Ms. Garrick would be acceptable and routine.

38.       In 2012. the Higher Learning Commission. an indepndent accrediting body. critiqued

Moody that its faculty looks "white male." and tasked it to diversify. The Defendant       has created a

hostile workplace by discriminating against females repeatedly. including the following acts. inler

alia...

     (.a) male students organized a student   "walk out" when   a female speaker   took the staee at

          Founder's Week (February 6-10. 2017) which. on information and belief. resulted in no

          discipline or admonishment from administration. At a February 22.2017 faculty meeting.

          a long-term male Bible Program faculty member argued:      "I think it's time   we addressed
      Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 9 of 30 PageID #:1061



      the misogyny and sexism at this_ias_[lgtion:"

tb) MoodySanou:LPastor's Conference had never included female speakers                    as   main session

      speakers, leading to continued feelings    of exclusion and disenfranchisement froEn

      feloalts

(c) therqlU_elg_4_{isproportionate number of male to female speakers at required student

      chapels:

t0-sonoe€rblcprofgqqo$ rye..re,,i!!qlvq!q.E llo.vg4l.qls.cBgrngllgll tp,fgqalgs-uda$$n

      their s,las_sprllhir5latement was made by a Bible professor at the Women'gCqr_c_egs                     Fomafiad: Font color Auto


      meeting)i

(e) there were zero female faculty teaching in theFlblgI,r.qgram._delpile qu_dified applicarts.

(f) there were      zero female facultv teaching in thellheoloey Prosram despite qualified                    Formaoed: Font color Arto


      applicants:                                                                                             Foml.tt d:   Font colon Auto


($:here     yfere_ a   disproportionate number of male to female faculty:

(h) there were zero female administrators despite qualified applicants. and

(i)   while Moody purportedly requires faculty to sign and adhere to their contract "without

      disclaimers. clarification_s. or personal exceptions." Moody selectively enforces_

      adherence. and_ghis e-nforcement disproportionately affects female faculty who do nq1

      "alisn" or "adhere:"

tj ) PUllqglhq                                                                                                Form.tLd: Font:
                    releyellltlpsgrrg4,   !heJe.y,=e=E..4Jegq4lJ"   tq ylrlele.Mqq4), Bg4iq prqqrlqe.l

      and male faculty who did not     affrm Moody's     contract "without disclaimers-                       Formatod: Font colon Auto


      glarifications. or personal exceptions" but who remained e411glpyed         iy   I\4AAdyr


                                  fdvocqy   on   Bclu$ ol $Q@r*
       Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 10 of 30 PageID #:1062



39.      In February 2015, Ms. Ganick was approached by a lesbian student who was struggling

with MBI's hostility toward her sexual orientation. Ms. Garrick brought the student's concerns to

Dean Tim Arens. His response was to ask what she said and did in response to the student and to

warn her that MBI had "community living standards." The female student was later expelled from

MBI.

40.      In October 2O15, a female student informed Ms. Garrick that she wanted to enter the

Pastoral Ministry program but that it was closed to women. Ms. Garrick was shocked and began

to investigate MBI's stance on barring women from access to its programs.

41.      In January 2016, another female student came to Ms. Garrick for help with the same

problem. The student wanted to change her major to Pastoral Ministry, which is an undergraduate

program that teaches students to become leaders, pastors, and teachers in the church. MBI refused

to allow her to enter the program because of her gender.

42.     Ms. Garrick discovered that MBI's website at the time stated that the program was only

open to male students. She contacted her own faculty mentor and the head of the program to ask

about the exclusion of women, and they confrmed that it was true.

 43.    MBI was accepting federal financial aid funds during this time and, on information and

belief, was reporting to the Deparfinent of Education that it met all the relevant criteria, including

the prohibition against discriminating on the basis of sex.

44-     Ms. Garrick helped this student lodge the frst Title IX complaint ever brought at MBI.

 45.    On February    17   ,2016, the first meeting of the Respect for Women Personally and

Ministerially group was held. Ms. Garrick was rebuked when she told the participants that she

was assisting a student who had been barred from an MBI program because of her sex.




                                                   l0
        Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 11 of 30 PageID #:1063



Immediately after the me€ting, Ms. Garrick's faculty rpntor called her into a closed-door meeting

and attacked her further, asking, "FIow can you have any integrity?"

46.       On Feb1u4ry1 20, 2016, M_s. de Rqq5gt Qan!,^e!ed lhe second|.espect for Women

Personally and Ministerially meeting.- lbe gqup wauld_lpvgr reqony-gng dunng M5.               (iarrlc(s     DcI.t d:    After Ms. Gorrick brouBht her
                                                                                                             concems to several other MBI pemmel, the
                                                                                                             second
tBquq,t, and   Ms. de .Rqre! weuld grt   _qn   to slandprMs. (iqrrick-a5 a liberal progrqssive- in rtaff

mectin&

47.       On February 23,2016, Ms. Garrick met with Mr. Davidhizar and Bryan O'Neal about the                Da1atad:    was cmcelled



student's complaint and about the hostility Ms. Garrick herself was facing. Rather than seeking

solutions to the concerns raised by Ms. Garick, the administrators suggested she might not be

able to continue in the faculty and told her she should voluntarily leave MBI.

18.       Ms. Garrick decided to stay and fight.

49.       Throughout the spring of 2016, Ms. Ganick continued to work with the student to

advance her Title IX geader    lilqrine4lloqfomplaint         against MBI.

i0.       At first, MBI denied that the Pastoral Ministry program was not open to women, despite             Fomatod:    Font color Auto


the fact that its website explicitly limited the degree program to male students. Then MBI tried ro

convince the student to take courses in anotler program, presenting her with false and misleading

information about its offerings. Ultimately, despite its attempts to muddy the waters, it became

clear that MBI had been discriminating against women by baning them from the Pastoral

Ministry program from 1928 until this student filed her complaint.

il.       Despite this admission, MBI denied the student's complaint         ju wrilrng   stating that her

concerns were "programmatic" and were not "appropriately addressed thmugh an investigatory                   Formafred: Font color: Auto


process designed to address discrete complaints         of sexual misconduct." In its denial lener, MBI




                                                        ll
            Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 12 of 30 PageID #:1064



purportod to have misunderstood the nature of the student's complaint          -   which was untrue, as Ms.

Ganick and the student had made it clear numerous times.

52.          With Ms. Garrick's help, the student appealed.

53.         ,After wordjplaa- qramp-us aboulhe Title llcsmplain!, professors made disparaging

comments to the student such as."Don't you know the image of God is male?" and "WJrat makes

you think you have the right to preach?"

54.          The student and Ms. Ganick continued to push MBI to open the program to all women.

As a result, on April 20, 2016, MBI announced that it intended to remove the discriminatory

restrictions and open the Pastoral Ministry program to women (though it failed to notify the

student herself until mid-May 2016, and even then continued to equivocate about its position).

55.          Even after this decision, MBI continued, and, on information and belief, continues !o

discourage women from applying to the Pastoral Ministry program.$t the tirne_o_f Ms,            Gardatl       DGI.t.d:       a male thmlogy professor at MBI
                                                                                                              dmfted a pmpcral that would rcquire all
tqfUinalittn there weqjust three women in         a   program of approximately 60 students.It is unclear      studenls to sign a statement affiming their
                                                                                                              belief in md adherence to a biblically orthodox
whether MBI has officially opened the program to all women.

56.          Throughout the summer and fall of 2016, Ms. Garrick continued to experience hostility

and opposition from MBI's faculty and administration.

57   .       Ms. Garrick also assisted a transgender student with her hostile environment concerns,

which Ms. Ganick reported to faculty and administrators. That student ultimately left the

institution because of the discrimination and harassment she experienced.

58.          In September 2016,|,Is. Garrick spoke out at an all-faculty and administration meeting

and      old a story about   a tri_UNgqndgfftudent who carne to Ms. Garrick in tears overJesltng

rhunned and alclu{ed at Moodyr r}4f.G,arfict<, cq-prepared-c_oliubmitted.and co-presented (with

a male faculty member) aproposal          with an inclusive messagqr




                                                         t2
       Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 13 of 30 PageID #:1065



59.         In response, the 4ext day ]vlr. Davidhizar pulled Ms. Garrick into his officegnd told her

that the speech was "inflammatory rhetoric" and that she was "not a Moody fit." The male faculty

member who co-presented and                           proposal was never the subject of any vetbal
                                      "^9-wro-q91he

harassmenI e[.disciplinary treatment.

                       Retaliatory Deniol otPromotion qnd Hastile- Wo-rk EnvirutruwuL

            On Seplsnrber 29, 2016. afl4s, Garricl's pgqelt         lhe'ne! with   Jamer Spqncgr ll:Mr,

              Viqq Prcsident and Dellq, rn order to disg_urs lhp inlimidatirU. borlrle,and/or Ottbnsite

            !!o!!,tqpt she w4s erpqtieuc!!9. Upon inforUralio,n      aUd   belielMsLGarrick's c.omplai4s

                         by Mqi4!11 gdminislralien a! the lqh4vipr conliruqd     !urr&the   qemairldql   of

 l.emplo-ymenr

            pn November 1,2016, after two       years as an Instructor at MBI, Ms. Garrick submitted a

       application for an increase in rank to Assistant hofessor.                                             Formated: Font colon Auto


            The position of Instructor is the lowest-paid and lowest-status position at MBI.

 .          To become an Assistant Professor, MBI requires the faculty member to have a Master's

       or equivalent and a minimum of 12 years of full time experience in a field directly related

 his or her primary teaching responsibilities. Once those requirements are met, MBI reviews

     sets   of criteria to determine whether to issue     a   promotion to a faculty member: Teaching

                ,   ProfessionaUScholarly Status, and Service wjthin each criterion.

            Ms. Garrick's background and performance fully qualified her for a promotion to                   D.Iet d:    .W
                                                                                                              @
                                                                                                              Fomatted:   Font colon Auto
            Professor under all of MBI's requirements. She had a Master's Degree (and began

     ng on a second advanced degree in 20 16). She also had 15 years of experience in the

            ications field.




                                                         l3
           Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 14 of 30 PageID #:1066



    5.       During her two years as an Instructor, Ms. Garrick was required to perform work at the

    evel of an Assistant Professor. Among many other duties, she developed and implemented six

    ourses, including upper-level electives; created institution-wide initiatives like the publication of

     new art and theology journal; developed an educational plan for ESL students; fulfilled all of her

academic and professional duties; and actively participated in her department and the wider


fnstitution. Such duties -4a1tie^ut4rly the qc4tiqn ef new course curylculum -,were beyond the
I

scope     of the Instructor rank, based on Moody's own written policies.                                          D.I.etcd:

p0.          Nevertheless,         Novsnrbet I,20 l6'\4r. Dayidhiz.ar denied Ms. Garrick's application t'or
t-
I
                             o11



[:atk tucrcal"- yritli! o4t- hoqt ot rcceipt, stating that she needed to "improve her fit within the
                                                                                                                  DGl'Gtcd: MBI
I

division"    - a clear reference     to the hostility against Ms. Garrick as a result of her opposition to

discrimination at the institution.

67   .      MBI's retaliatory denial of Ms. Garrick's promotion application resulted in both a loss of

hcome and the loss of professional development opportunities.

frtt.       j)n   Dccc.nrbr-r -r,2.016, Ms. Garrick received an informal performance review from           Mr.
I

Strandt in which he congratulated her on "two years of excellent service" and stated that she was                 D.Icted:        thereafter



"concise, clear and engaging with the students" during a class he had observed her teaching. Mr.

Strandt's glowing review further higNighted the disconnect between Ms. Garrick's excellent

     rformance and MBI's denial of her application for a promotion.

    69.      In retaliation tltr Mr. (iiur ick'! cemptainls, thc D{itendant took thc tbllou,ing actier19,




         la) yc$atly harasscd and {isciplined her (admini5n-irkllt luch al Mr. Davidhizal told hcr shc

         4ecded to bq mgrq caretul about how the spqke         arlund MBI,t<!d    !rc1   that hcr rhetrEic u'as

         iltlanrrrtalotY, Waryqd hel against q,av-ing    tlc ryq4req'lrights "flagl');



                                                          t4
          Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 15 of 30 PageID #:1067



    (b) shunned her/gave hef the silent treatment (male professors retused to speak to Ms.

    Garick when      she spoke to them. they avoided eye contact            with her. and djd not speqk lo_her

    in theJArkrqqxq and                                                                                          Formattrd: l.lot Highlight
                                 hal lways ):


    (b) threatened to demotLher to teaching General Education courses and to assign her elective                 Form.t d: Nd     Highlight


    courses to another professor:

    (c) subjected her to an unfounded negalive performance evaluation.

    (d) denied her a chance for promotion:

    (e) treated her poorly in her final days at Moody including having a security guard follow her

    as she left campus, clearing out her          office: and

    (fl   terminated her employment.

70.       During the relevant time period. and in the middle of Ms. Garrick's assistance to a female

student in filing a Title IX (gender discrimination) complaint. Moody administrators pressured

Ms. Garrick to quit her.iob.

71.       During the relevant time perio_d-Ms. Canict exBeriencea

all-male faculty in thePib.Le anlt Theotggy ProgBlnla"frplit Lecame knqwn tq ttrem rhal in

January 2016 she bega_n assisting a female student in filing a Title IX complaint (for her                       Formatod: Font color: AJto


exc lu sion   from the   al I -male   f astoral M inistry   undergtadgate pro,gram ).

72.       On February_Lq. 2016. Ms.Garrick requ                                                                  Form.t d: Font colon Aito

Zelinski"). Vice President of Human Resources. to discuss the Title IX backlash and hostility she

was exlpriencing from peer faculty. Ms. Zelinski. izrer a/ra. suggested that Ms. Garrick avoid

the Sweeting 3 workroom and get a printer for her office.




                                                             l5
           Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 16 of 30 PageID #:1068



7_.3.      Qn Eebruary,?f,,14rc,        uq   tn:_ecti[&in whiqhlvls._Garick disquuqd the Title,IX_back]aih

aod hosrtltty sbq lvls experrenqug from p,cel f4qul-ty,Mr-DavidhrzaranLBryan ONeaI-Dsau                           af
Eacul   ty-I rqlslned Ms-     Ga-m   iqk tq +u i!.

7L.        4t a eommursala[s deplr!$€ltnreeung on Aprrl -t-8,?gl6-&:glrrruenbar-Mr.de
RossBtsuackcdMUGaniqktn.bebg*[beqlgrogrq-lsire'*a.ndw-arned!r{Ihe_depaxmsult

nqt {recd to-hirq any nore suc:h tarully{qb5pqqently. ]vls. Ganip_Krryarr-o_ld bf J-niry asrcrsrnp,

a Mo.ody admrxj.stratartuhqu:          Ms-Gatleklad n_e-veunalJleard.dc &orsetlrales_yps.]                M-9.

Gelnskrcpa4edtbiq*andcomplaqredtqhprilu@ta_su_p-elusot,CemmurusaltonsP_rogf,-t[L

He-ad-ldauKa$rnerzelt (:Mr. Kanrmerzeltll)-Upouuformatlonadpliet_*$r,.l(anurlqrzeJf

didasfhlug1o address the hagl{e yprk e1v[qqm_-en1o

75.        Ml   Daurjhrzaralrojrrstruc.Le{M!-Gaqic_k_lplelnerre             herlqlf frsm beryala !!_qrga!tz-1rg-

and colBading lLeBelpeg for llomen                   Ploiqrslstlly   aq4 !4jn_bterid]yeraup

76,        tvls. Gaqr^k repo11ed thrs _ryeg3live cpqyarsatio[ wjlh Mr. Daridhiz.arlo Commu_qi_cslions

Prog4rl HcaC Nlr-Kammcrz glt.

77.   _ &&cf'e1       qtlqleror]S egr,^as,i9ns-balhar:pAr5qq         i4d in y1itrng,   NIs. Gjnir^k_rAplrt=d-!a

\ft-KanpAqr2ql1h3t,,shp War el+erienA$.Lan !4!!midatrng, hosjtle-atd/,oroffOariye qqrk

euyirenmc[fi qtn      bo!-h__hcrpeer facully_aruL        MaolLadorniEEatsrs,

7E.        Iu-Jaouary2017*at}Is-Garrrsk}              1wg,:ygaqgefoqaaqc-q revrew,IvL',X3s1rnqzelt praised

her   fer lld.otlg qvqylhirr&yqu       t4rare_   h|red to do,l qqd_infom:-ed llqr thaLl-''auy !4yrdhizar wallted

to   knpw if rtre rtqtcodsd   1o   $ay-I4!,G4nj,ck rclpande(ye5.

79.        _[he Detqndart bas re-lalla@dagamst Ms= Garrlck-inclrxliug the io]lswine_4els,lrrel

qli{t-..




                                                             l6
  Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 17 of 30 PageID #:1069



(a) on December 3. 2016. after two years of employment. Ms. Garrick received a glowing




   had observed one of hQl_sla$se_s-eore- Toolsl Words:


   "Dear Janay, Congraolations on your two years of excellent service to
   MBI. Your lndustry    and enthusiasm is gratifying and contributing in a huge way
   to your Program and the whole Division. I enjoyed very much your class on
   Grant Writing for NGO's. You were concise, clear and engaging with the
   students. I hope that God blesses you with the sanre unexpected surprise our
   family received by finding a long-term home at Mmdy. Warmly, Terry."


   And just four months later. Mr. Srandt would deliver Ms. Garrick a borderline "Below

   Standards" performance evaluation:

(b) in January 2017. two months prior to Ms. Garrick receiving a negative performance

   evaluation. Mr. Kammerzelt instructed her to add a new course to her teaching schedule

   (Debate) and   o   develop what would have been her fifth new counie (Missions

   Journalism) slated for release in the fall 2017:

(c) on March 2. 20l7.ltflDavidhizar chastises and verbally harasses Ms. Garrick for

   missing her performance evalualiepqgelggItlhtr&. Strandt even though Mr. Strandt

   had cancelled the meeting. Mr. Davidhizar then communicated with Ms. Garrick that she

   would not have a contract renewal in her mailbox when she returned from Spring Recess-

   and that   if Moody   renewed her contract. it would have expectations: "there are

   performance and interpersonal issues":

(d) on March 3.2017.Mr. Kammerzelt stated that Ms. Garrick had been subjected to reviews

   by her peer Communications professors. He stated further that she would have the

   opportunity to similarly prepare reviews of her peers:




                                              t7
       Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 18 of 30 PageID #:1070



     Lel-Ontr4arqhlQ,1017-       I&. Garrick      received a falsified negative performance eyAlqqlla4_

        frq!0_I4lsqa!dt.Itrh. Strandt           stated tha!.Se_etlsylA1vlhetpgdlolmlhq         iasD&Lhr!         Formatcd: Not Highlight


        ncgaU11a evalustrg_!il oL    be!-DurgrClhb rne_eliog-Ml. $14[dl51a_rqd !ba! he had nq

        knovlcdge !il4s-GarricKlwa*perfarmanca and gst all trislrrforyaEatr3om Brian

        Kammerzelt. L"arry Davidhizar. and peer revieUrs-4ddrtrSnally.IvtJ. Strand! is.the second

        aduoinistrator:a hayejllarmed Ms. Geryiek$a!_$s h_ad_beilsubjecledlq geeryerr_eru                        Fom.fr.d:    Font(D6fault) Times


        whosesli$elccJars_lalerdc4ied               Ultice        President and Dean Jams;.Sgengc4*duug

                                                                                                                 FormEfr.d: Font (Default)
        \tl,s,*G_arrrcl_qgUe_vAnCep1g,Apd_Uras.

                                                                                                                 Formafr.d:   Font: (Default) Times
     fl-op ApnflZpf 7--v-hen-I4leauck{ucsEanadMr-                         lDayjdbizarabo-urMr.       Srraldr!

        uegaltv-a-qaqclu$alrregardrngheuarsrk+edamance.4E                      well   as his data   collection

        methqdj a[d inf_ou.natrAn sources. Mr. Davidhizar respon(bd;


        ,'Ttri*te.tq&hiq,,(T=9lfy,S         t                            rye4,&Lpgte:gq4q!qq!e.g_
        qUiqqlit'ity in all of his1q1,iews. No one has had--tnpufula trrs ayalualtao! d_
        anyone inc_lgg[i4gnre. My only input back before Spriry_Break is-,Whqtr trc
        DcnUqn_q{lbatlt:ryeuld net be a strg[g reylaw I_talkedro him about]ryhal$ad{
        Le_tqglqdqdj1 a'Performance Improvement Progralo.Il_4nd                                                  Formrt d:   No Spacing, lndenf L€ft:
                                                                                                                 0.5', Right 0.5', Spacs After 0 pt, Line
                                                                                                                 spacing: singl€, No bulleb or numbering

     G}M$.(iarnck     y1at11gtlelg1yq! iqylSfeqplr_OlLabAUlhe,Lecr                tgvrgwS_eyen lholqgb Jhe
                                                                                                                 Fom.tt   d: lndent Left: 0.5', No bullots
                                                                                                                 or numboring
        Iequc$Qdla_src them. During the grievance procedure, J_amerSpcn-cEr-Ytee hesident

        ad_Dean p[ Moody         B   ible Institute. stated that there ye1g-np_Eqrycy lewq          -
&0- ___On Apnf 5.    ?!_t_7-   i:uan email entitled     "P                               ollou-_up M-e_erir€-l

April 7@ll.pn0:_!dosdy charycd_laclsrjorsep4raluC.l\4r-G_anrek_frsrn                     trerc!0pleJ$cnt-ML

Davidhizar_SlatjuC.lbate VOUldJrke fO            mCp_t*_to   dlscuss   (Ml. Ganick's) vocal non-alignmelt
                                                                                                                 Formatled: Font coloi: Auto
wrtilbe lrtltrtutsi doctrinal$aleucut           all!_rcl_a[qs-to_]GeqdcrBole_s   rl_Mrnistry-

8L      On April 9. 2017. after fighting-he1 negative performangc eJaluation. Moody raised Ms.

Qadsk s ssa&frsez.sfubodcdinc"Bclou Jlandardq:l,to 2.96 ("Meets StarrgardrLEven


                                                             l8
               Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 19 of 30 PageID #:1071



    I   tllqqgh !,1s. (iarrick's score was raised, there l\'as nevef aIry 4s\nalledgefnen!   rf lhe flve    ncw
    I


    I   coursg5 she q1qlu[cd   duling her t'irst two ycars of entpla]!!ett at Meod],
    I


                                                 Reuliaory Dischuge

    82.         In early 2017, Ms. Garrick was due to receive her formal two-year performance review.

    She    initially met with Mr. Kammerzelt, who asked her if      she wanted to stay at   MBI.     She

    responded that she did.

    83.         This led to a series of meetings, cancelled meetings, and emails with MBI administrators

    regarding Ms. Garrick's performance. Mr. Davidhizar told her she had "performance and

    interpersonal issues," despite a lack of evidence of either. Mr. Kammerzelt told her she had been

    found to be performing "below standards" by Mr.Strandt, despite his earlier glowing reports. Mr.

    Kammerzelt also threatened to demote Ms. Garrick to teaching only General Education courses

[nd to shift three of the c-lcctivc. courses       she had developed into the hands of another       full
I

Communications professor.

F+.             Finally, on March 30,2017, Ms. Garrick met with l/h. Strandt for a final, formal
I

performance review. He handed her a negative written performance evaluation                  -   the first written

criticism of her performance she had ever received at MBI             -   that was filled with inaccuracies and


|rrisintrrrnration.Jhere was no mention atttrir time pf Ms. Garrick being non-aligned with the
I

[ender provisions of MBI's doctrinal statement.                                                                      Daletad:    was notbased   m dirccl
                                                                                                                     ohieryatims of her   wuk
I

F5.             OnApril l2,20lT,Ms.GanickmetwithMr.DavidhizarandtheVicePresidentof
I

Human Resources. Mr. Davidhizar told her that she did not fit in and that she was not aligned with                   Formatted: Font colon Auto
I
I

IvIBI's doctrinal statement as it related to gender roles in ministry. Mr. Davidhizar admitted that he
I


ireard Ms. Garrick state her egalitarian position during her October 2014 panel interview prior to
I

I

MBI's decision to hire her.
I




                                                            l9
            Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 20 of 30 PageID #:1072



E6-          On April 17,2017,Ms. Ganick was officially terminated. MBI stated that she was
I

    required to continue teaching classes and performing her other job duties until the end of that

    semester, then stay on as a non-teaching faculty member for the Fall 2017 semester. Her last day             of

[ay was December 31,2017.
I

    87.      On April 26,2017,afts Ms. Garrick spoke to students and student reporters about her

termination, MBI asked her to leave campus early and to turn in her computer and keys, stating

that it would close out the semester for her.

    88.      Ms. Garrick filed an internal grievance on May 17,2Ol7 and went through MBI's

grievance process in the summer of 2Ol7.In her grievance document, she pointed out that               MBI

had hired her in 2014, renewed her contract for 20 15, and renewed her contract for 20 16            - all the
lwhile apparently pleased with her performance. It was only after she began advocating for tbc             full
I


Eelusisn ot'female students;hat MBI began to pressure MS.taniek to quit, then fired heq
I

89.          [n fact, as alleged above, MBI knew from her resume and interviews that Ms. Ganick                       Del.t d:     who alleced violatims of Title IX



|relO an egalitarian view before    it   even hired her. Qn April !E,l0lT,IVIBI qftrcialllns1ified      M!-
I
                                                                                                                      Dcl.t d:,purportedly      becaus ithadjust
[iarral ot hef leJrnlr4lloq.JvlBl's decision was pretext       for its true motives   -   discrimination and          realized she held m'egalitarian" view   of
I

retaliation.

90.          MBI   engaged   in a variety of tactics to thwart any chance of Ms. Garrick succeeding in

the grievance process.In her grievance document, she fully documented the discrimination and

retaliation she had been subjected to. She also presented written testimony from 12 female students

who reported violations ranging from sexual assault to harassment in the classroom and on the

campus by both faculty members and fellow studens. MBI ignored these testimonials and took no

action to follow up.




                                                        20
       Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 21 of 30 PageID #:1073



91.     On April 25.2017. after Ms. Garrick began to speak to students and student journalists

about her termination. Ms. Garrick was dismissed from campus (instructed to turn in her keys and

computer) before the semester's end.

92.     Following her firing. Ms. Garrick was subjected to an impossible grievance hearing

process that was lacking in any manner of reasonable due process. For example. retaliatory acts

by the Defendant. izrer a/ra..   .



    (a) on April 18.2018 when Ms. Garrick was given her notice of termination. Mr. Davidhizar'

        commented that she could file a grievance but that she would not have much time to do

        so.   Mr. Davidhizar stated that sumnrcr break would make it all the more difficult to

        convene a grievance committee as faculty would not be on campus:

    (b) in preparation for the grievance hearing. questions for witnesses had to be approved in

        advance by Moody. and Moody gave Ms. Garrick less than 24-hour notice about her

        ability to ca.ll witnesses (in the middle of the work week) to testify on her behalf: and

    (.c\ at the July 7. 2017 grievance hearing. Moody would not allow any underlying

        discrimination or retaliation facts to be discussed.




               denied Ms. Garrick's grievarce on July 24,2017.In the final grievance




                                                  2t
          Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 22 of 30 PageID #:1074



9-5.       After Ms. Garrick's termination, MBI also terminated thrcc- t'acultl' nrenrhcrs who

participat.:d in hcr gJicvancc hearing, and vrho had c[4llcnged MBI dur.ing that proccss,                                      Fo]mated: Numbered + Level: 1 +
                                                                                                                               Numbering Style: a, b, c, ... + Start at: 1      +

                                    nfalc tull prot'essor', rvho had scrvcd as Gitrrick's taculty 4d.,'ocatc,                  Alignment: Left + Align€d at: 0.'13" +
     lal Clive Craigen.a                                                                                                       lndent    at: 0.38"

     1b) lv{tu'ia l[ocuta, afemale               $ll   ptofessor rvhg had scrv'cd as a conlmittee nrcmbcr, and
                                                                                                                                 DGl.t.d:       a...emale fF...ll pP

     (c) Dcsircc Hassler',3 female rpsistant ptofessor. ulhtr had scrved                         as a comnritte-c nrenrhcq,
                                                                                                                                 DeIetGd:       and... female aA.

9(r.      $ft.-r          N{s. (iar-rick 4ssistcd a f'gmale student in         tiling   4   Titlc IX complaint- Ms. Garick

\r'as telntinatcd t'r1r hclstated positionl(isagrqonrent *'i1h Moody'1                          "(icndcr Roles in Ministrl"

addcndunr ilqludcd in its doc'trinal statenrcnt. Dct'endant stating that she could not ;ign thc
                                                                                                                               DaIetGd:       <#>The envirmment     of
                                                                                                                               penuive gender dirrimination at Moody
dgctrinal statenle nt brtsed ou hcr holdirlgto an r'galitariAl position, In contrilst, Mttody heltls il                        contributed to a hostile work envimnment md
                                                                                                                               created a male-domimted wortplme culture in
                                                                                                                               which the reudiatory fhing of Ms. Gmick
conrplc4rt-nt4rian positiqln th4t r-xcludcs wonrqn fiqnr certain loles 11,i1[in rhc c'hurch duc- to their                      would be acceptable md rmtine. ln 2012, the
                                                                                                                               Higher Leming Comission, an independent
                                                                                                                               accrediting body, critiqued Mocly that irs
scndcr.
                                                                                                                               frculty looks "whit€ rHle," md tr$ked it to
                                                                                                                               diversify. The Defendant has created a hostile
97   -    Jvkrqdl' uscd a
                          "religi<lus" rcasoL tbr Ms. (ia4'ick s.tcryniuation iq qrdcl to c'loak it1 true                      workplrce by discrimimting against femdes
                                                                                                                               repeatedly, including the following acLs, inler
                                                                                                                               alia...
moti vcs: discrinrj rrntioq'rnd rctal iation.
                                                            ^

                                                                   pouNTl,
          tlostilc Work !,nyjronmcnt                     Based on Gcnder ([,'emale] in Violation of               f itle VII
                      of thc Ciril Righrs ,\ct of 196{. as amcnded.T2 US.C.                         S    2fl)0e-2(aL

dS         N{s. (iamick rc,allegcs each                  ofthc p4raglaph5 su tbrth abovc.

99.       Jv15.   Garick is a menrber of 4prot.ltcd                     class bv ge4dcr. Shc is     te   ntalc.

l(X).      IvIs. (ian-ick,       in ali   re   spccts.   u14.s   pcJtilrming her joh in a mauqer that rvas gonsistcnt *,ith    xoved up       [2]:   Hostilework


Nltxrdl' r   Icg it   i   matc husi nc:s c\ I)cclations r

101.       Ms. Garick sutiilcd adrler5tr employnrcnt actions as allcged aborc in that shc rvas

cxu^luded, r'e1balll' haralstd. and intinridatcd lecau5c                     of hcr gendcr. aud that such conducl u'as
                                                                                                                               D.lGtGd:       <#>The Plaintiff realleges each
                                                                                                                               of the omgraotrs   se t fonh above.
condoned or tolL-r'ritcd by thosg in 4position to stop it hcql4usc of Ms. (ian-icklS gcnder.

lO2-      The discriminatory statements, threats, and conduct were unwelcome, sufficiently severe




                                                                        22
             Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 23 of 30 PageID #:1075



or pervasive, detrimentally affected Ms. Garrick, were viewed as subjectively hostile and abusive

by Ms. Garrick, and would be viewed as objectively hostile and abusive to a reasonable personr

    10.1.     Ms. Garrick complained numerous times to Moody administrators and supervisors about                      Dcl.t.d:

thc intimidatifrg, bOstilc, and/or oftb{rrye ryork L.nvironnlQ!.l!,lqd Moody h4d actuaktt

!^ot)struc    ti   ve k UOtryledge of sai d c nv i rqq4p41.

 101. l,lo,,dy ryat _aptarq of ilnd wa5 nradg aWatg ot- lhe abotq dq:cfibed                      cqnqluctlJet, Moqdy

fail-efl to take pronrpt ar1{ applopriatc remedial 4qtion to pro.lect                 N:lf.Gaffick tionr said          Xovcd dom [lt:         Mrrdyfailedtotake
                                                                                                                       pmmpt md appmpriate remedial rctim to
                                                                                                                       prcvent or corect further discrimimtim md
i   ntifuidating, hostile,      an(/-olef    nsi   vc work cnllreqqrent.                                               hmssment of Ms. Gmick.


 lQ-5.                    violatcd lds-Gan:jck's rightr       il :tgt   i1   pguired Ms. GiUriqk to work in      an    Xorr.d dorn [3] : <tr>Mmdy
            -plqtrdy                                                                                                   discriminated against Ms. Garick on the basis
                                                                                                                       of gender in violation of Secti<xr 703(a) of
intimidatiqs, hostilc, andiur oftgnityg u'ork en!:irennlenll atd to \ryott u4del supervisor5 whq                       Tide VII,42 U.S.C. $ 2fiIde-2(a).

allowed thele actions t() g.e on Withoq! laking steps to p.reveng                   the nr.                            Dclcted:       the discrimination ud
                                                                                                                       hmssment, md Mmdy had actual or
106.          As a direct and proximate result of said unlawful employment practices and in disregard                  constttrctive knowledge of the ongoing
                                                                                                                       disrimination and hmssment.
                                                                                                                       <#>Mcxrdy failed to take prcmpt md
of Ms. Garrick's rights and sensibilities, Ms. Ganick has suffered great mental anguish,                               and appmpriate rcredial rction to prevent ff
                                                                                                                       conect further disrimination and hmssment
                                                                                                                       of Ms. Garick.
humiliation, degradation, emotional distress, pain and suffering, inconvenience, frnancial crisis,

lost wages and benefits, future pecuniary losses and other consequential damages.
                                                                                                                       De1ctod:     <f>Moody failed to take prompt
                                                           eouNt        I,                                             md appropriate remedial lction to prevent m
                    Disparate ll'reatment Based on Gsnder (l.emaleltn Violatiqn of 'Iltle \                     lI     corect further disrimination md hmssment
                                                                                                                       of Ms. Gmick.
                       of thc Clvil Rights Act of 1964, as amended, 42 US.e. $ 2fi)tu.2[a)

107.          Ms, Gan:ick r9_irffege; each of 1!r9 p4rigl4p[s se! fo4h abOr"p,
                                                                                                                       Formafied: Left, Add spaco betwe€n
lQE.          Ms. Garrick      il   q11pmber of a protecteqlllass by gendcr. She i5 temalc.                            paragraphs of the sam6 styl6


109.          Ms, Ciarrick. in all Jelpgcts, was perfoln:lnghgr job itr a mann-q IbA! was consistlnr wirh

Mood,r''s Icgitimatc busincss expcctatiorrs.

I   10.       M.s-(]amick suffered aelvq'se emplqyment aslotls as alleged abot]e rn !ha! she was.ll!{({

                                                                                                                       Formated: Font:ltalic
r1liq,r.   fnst1uc1g( qo deny her qualiftqatiqns in ordcq ttt adyalrcg !n thc enrplqynle.nr irtc,r'vieu,




                                                                23
           Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 24 of 30 PageID #:1076



prt)eL)ss. taskcd      u'ith Pr'rti)mling.i()h dutics bc1,'ond hcr rank and salar),, du-nicd a prontotior).

dcuictl thc opportunitl to rcccivc'a tax dcduction^ bc.crl subjectcd t() "scc-rct" pcLrr rcvic\\'s and a

falrifiu-d negltivo pcltirmtancu cvaluation. and dcuicd ir reduccd tcaching load whilc pursuiug                                  a


trrrminal dcgrcc in hcrr licld bccuusc ol hcr gcndcr.

II   l.      [)pon iutornration autl bclicf,^sirnilarll,-situated         n-irr]r-   enlplo],!-cs   ol N{ood}    havc not

sultlrcdrjustructiorr! to dcnl: thr:ir q1u1li1lg.tions in ordcr ttl adt,ancr:                it1   the inter\ ie\\' prr)cL.\\.

hc'ing taskcd u'ith ptr{rrrnring            job duties bcytrntl thcir rank aud salarv. dcnir'd pronrorions. dcrri.-d

opl)ollunitir]sIo reccivc tax dciiuctitlns, bcing subjcctcd to "secrct" pcol rr)vic\r's and tal:ilied

llcgntivc pcrt'orntirncc c'valuatitrns, nor br-ing denicd rcduccd ttrachiug loatls rrhilr pursuing

tr-rnlinal dcgrccls in theil fl"-ltls.                                                                                               Formatted: List Paragraph, Leff, lndent:
                                                                                                                                     Left: 4.06", First line: 0", Add space
                                                                                                                                     between paragraphs of the sarne style,
I   ll.      petcndant N{orrdy"s aciions in its adnrinistrators, supcrvisors. a4d r.mplo),ccs                                        Line spacing: double, Numbered + Level:
                                                                                                                                     1 + Numbering Style: 1, 2, 3, ... + Start at:
irttr'ntiortalll cnsagirtg itt and crtntloning gcndcr discrimirratiou against Nls. (iarrick                       has caused         1 + Alignment: Left + Aligned at: 3.06" +
                                                                                                                                     lndentat:3.31'
hcr grcat InL'llfal allguislr, hunriliation, dtlgratlatitln. L-nlotiolral distrcss, pain altd -suttering.

                                                                                                                                     Formatted: Font:(Default) Times,     '12 pt
ittconvc'trictlcr'. finrrncial crisi:, [ost wagcs ancl hcnctits, tuturc pccuniat']' l()s:cs and othr.r'

conscquel)tial danragcs.                                                                                                             Formattad: Underline, Font color: Auto

                                                           por;N]'ilr
                          Gender Discrimination (Female) in Violation of Title YII.
                    pf theSivil Rights Act of 1964, as amended,42 US.C. Q 2fiXh erseq.

I   ll.      lv{s. Garr-ick   rc   allcge-s cach   of the paragraphs sct firrth abovc.

I   ll.    fhis Count is hrought by Plaiutitl-N{s. (iarick a "Titlt VII (lla:s N{tnrbcr'*
I   l-).     N{s.   (iarrick t'i[:d   a   tinrcll'chirryc rr'ith thc [,[,OC on behalf olhcrsclf antl.othcls sintilar'|.t,            Formatted: Norrnal, lndent: Left: 0"

situiltcd.

I   16.      Nloodl'. an tntplover of the Title VII Class I\lcnrbcr u'ithin thc nrcaning of Titltr VII. has

disc'rintinatctl tgainst N{s. Ciarlick in violation of Titlc            Vll   by sub.jecting hc.r to dittlrcnr trcatnlcnt            Formatted: Font color: Auto




                                                                24
          Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 25 of 30 PageID #:1077



on the basis of her.geneler-includlqg by engaging in intenlis,lal diqpsrate lJggJll.rent, aod by

maintaining uniform policies and practices that have an adverse. disparate impact on he{-

L   -lZ.-   Moody has engaged in an intentional. institute-wide and systemic policy. pattern. anrVor

practice of discrimination against Ms.Garrick.Ihe Titleyl[.p.lgt$ Mem!p{..b,y_, a!rygp]lhal

things: maintaining a discriminatory system of determining compensation: maintaining a

discriminatory system for promp-tio_Ls: discriminqlling against the Title VII Class Membelin pay

and promotions: d-iscriminatorily denying development opportunities: subjecting Ms. Garick to a        Formatrd: f.ld Highlight


hostile work environment: and other forms of discrimination.

I   18.     flese foregoing   go.4gno.$   pqliciss. practi.gg.Eqlgdoll,ropedurgs_ lgvg Broduced an

unjustified disparate impact on the Title VII Class Member with respect to the terms and               Form.t d: Not Highlioht

conditions of Ms. Ga[ick's employment.

I   19.     As a result of this disparate treatment and disparate impact discrimination. Moody has

treated the Title VII Class Member differently from and less preferentially than similarly-situated

male employees with resplcj       !o#y !ndga!0a!taos-
120. __Moody has failed to prevent. to respond to. to investigate adequately. and/or         to__



appropriate ly resolve this gender discrimination.

l2l.        Moody's conduct has been intentional. deliberate. willful. malicious. reckless. and

conducted in callous disregard of the righs of the Title VII Class Member. entitling Ms. Garrick

to punitive damages-

122.        Because   of the continuous nature of Moody's discriminatory conduct. which persisted

throughout the employment of the Title V[[ Class Member. Ms. Garrick is entitled to application

ofthe continuing violations doctrine to all violations alleged herein.

123.        By reason of Moody's discrimination. Ms. Garrick is entitled to all legal and equitable




                                                       25
            Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 26 of 30 PageID #:1078



renrcdics available {er vio[ations of Tit]e Vtl-

12.1.        As   4 qesult   of lv{oqd1"s conduct allcged in this Complaint, IvIs. Garric\ has suft'crcd and

continues to sqf'tcr harnr, inqtudiqg but not limiled tq lost earnings, lost [qnefits, and othcr

financial loss, incl udi4g inlgrcst.

I 15   .     As a f urthcr rr:su lt qf Moil4lu's unlau'ful Eondu"^t, N{s. ( ian'ick has suf'tbred and contique    s


ttr sut'tlr. intt'r ttliu. impairnrent to her nnmc and reput4lion, hunriliaqion, cnlbarrassnrerrt,

L'motionaland physical distrc5s, ar4J nrcntal augUish. Ms. (iarrick is entitled to reL'ovLrr danlage5
                                                                                                                      Del.t d:      <#>Moody discriminated against
tirr 5uch injuries tlom Moody undcrTitte VII.                                                                         Ms. Gmick on the basis of gender in violatim
                                                                                                                      of Section 701(a) of Title VIt,42 U.S.C. $
l16.         A4olnu-v's t'ccs and L'e.\ts sheuld b,- arvarqled undcr 42 U,S.C. $       200Qe--.51k1.
                                                                                                                      2rJJ/Je-2(t).



                                                       pouNr]!;
           Betaliation Against Ms. Garrick for Engaging in Protected ActivitLin Violation of
              'l-itlc VII of the Civil Rights Act of 1964,as amendcd,J2 t..S.C.
                                                                                            [2fi)0e=-]r.a)

127.         Jvts.
                     (iarrick re-alleges each ofthe paragraphs set forth above.
                                                                                                                      Formatted: Font:(Default) Times,    12 pt,
128          As 4legcd nbtlvc, Ms. Garrick rcporled gr:ndq:r harassnrc'nl aud 4n intintidating, hqgilc                Bold


andior oft'cnsilte w(rrii enl'ironnrcqt rcsultilrg fiont othcr cmplo1,eq5, supervisors, itnd                          Hov.d dorn      [1]:   42US.C.S200ft-


adntillis!'ators to hcr supcrqisors ancl admiristr4tors at Moody pursqant to hcr rights under Titlc

\'!I   and undcr Mrxrdy-'s polfqics aqql procedures.

l19.         Dctcnd4nt Nlqody has rctitliatcd 4gainst Ms. Girqrick as alleged aborc tirq reporting thiir
                                                                                                                      Formatted: Normal, Don't add space
hat'assnttut and an intiqlitiatin{. hostile andlor of'feusive work e-nvirelrmcnt based on hcr gender'                 between paragraphs of the same style


by,irtrr      r{rzr, de4;'ing her quallficalions in ordcr to adv4ncc in thc irrtervicqprocqss. tasking        ujlh

pcrfqrnring joh duties bqyond          hv^r   riuk and salary, dcnyiqg her a pronrori<ln, suhj(-ctrng hqr r<l a

talsified nc€ative pertbrqrancc qvaluation. and ultiqlatcly'tcrnriuating her'. .                                      Formafred: Font:ltalic


130.         fhere    was a causal connection between Ms.         Garick's complaints and the materially

adverse actions taken against Ms. Garick by Moody.                                                                    D.l.ted:      <#>Ms. Gmick engaged in
                                                                                                                      pmtected activity when she complained about
                                                                                                                      discrimination md hu&ssment b&rd on




                                                             26
       Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 27 of 30 PageID #:1079



l3l.     The retaliation endured by Ms. Garrick would dissuade a reasonable employee from

making complaints of discrimination and harassment.

132.     Moody retaliated against Ms. Garrick for engaging in protected activity in violation of

Section 704(a) of Title   YIl,42 U.S.C. $ 2000e-3(a).

                                         @
         WHEREFORE, the plaintiff, Janay E Garrick, prays for relief as to all counts of this

Complaint as follows:

         &       Entcr judgment in favor      of Ms. Garrick and agajnst the Dct'endant tbr violation ol

 NIs. Garriqtk s rights underl   Titlc VII;

         B.      r{n order enjoining future violations by MBI;

         C.      Injunctive relief sufficient to eliminate unlawful and discriminatory policies and

procedures at MBI;

         D.      Payment of all costs of implementing and monitoring such injunctive relief;

         E.      Payment of the PJaintiff's lost past and future wages, benefits, and any other

income and/or monetary or monetized benefits of employment that she would have becn entitled               Dalctad:   p
                                                                                                           ffiffi
                                                                                                           Formatted: Font color: Auto
to absent MBI's unlawful acts;


,        G.      All   other compensatory and consequential damages proven by the PJaintiff;

         H.      Punitive damages sufficient to punish MBI for its unlawful behavior and to deter          Delet.d:       F.   Paymentofhercmtrrct
                                                                                                           damges;

future discriminatory conduct;

         I.      Payment ofthe PJaintiff's attorneys' fees and all costs oflitigation (including any

expert witness fees);

         J.      Pre-and post-judgment interest; and




                                                      27
      Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 28 of 30 PageID #:1080



       K.      All   other and relief, whether legal or equitable, that the Court may derm

appropriate.




                                                 28
          Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 29 of 30 PageID #:1081



                                                      JURY D-EMAND
            The PJaintiff demands a trial by jury on all counts.

Dated:{)e^toher       -1   I, 2019                              Respectfully submitted,


                                                                /s/ Janay E. Garrick


Janay E. Garrick, f-1o         .Sr1   l, i r ig11lq

PO BOXJS5 l
,[ allahqssq:q, FL    323(4
(407) 803-305 I
J   anay. garrick(@   gmail.com




                                                           29
       Case: 1:18-cv-00573 Document #: 98 Filed: 11/05/19 Page 30 of 30 PageID #:1082



                                      CERTFICATE OF SERVICf,

          I, the undersigned, certifo that onpe^l()het lrl, 2019, I had the foregoing document served by
filing it with the Clerk's Offrce viaJ.JSPS. On that day, I also served a true and correct copy of the
foregoing PlaintitJ's $econd Amended Complaint upon Defendant by causing said document to be
delivered to it via email, to which form of service it has consented, addressed as follows:


        Christian Poland
        Bryan Cave LLP
        161 N. Clark Street, Suite 4300
        Chicago, lL 60601
        phristian. poland(@bryan(:ave.com




                                                           /s/ Janav E. Garrick


Service List:


Christian Poland
Bryan Cave LLP
l6l N. Clark Street, Suite 4300
Chicago, lL 6060 I
phristian.poland(g)bryancave.com

                                                                                                           Formatted: Default Paragraph Font,
                                                                                                           Font:(Default) +Theme Body




                                                     30
